Citation Nr: 1431674	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  12-04 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for bladder cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1964 to May 1966.
These matters come before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania which denied the Veteran's claims for service connection for prostate cancer and bladder cancer.

In June 2014, the Veteran canceled his scheduled Board hearing.

The Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals VA treatment records dated through September 2013; such records were considered in the February 2014 supplemental statement of the case (SSOC).  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDING OF FACT

In June and July 2014, prior to the promulgation of a decision in the appeals, the Board received notification from the Veteran's representative that he was withdrawing the issues of entitlement to service connection for prostate cancer and bladder cancer.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for prostate cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for bladder cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.   An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran's representative submitted a written statement, received in June 2014, indicating the Veteran's desire to withdraw his appeal as to the issue of entitlement to service connection for bladder cancer.  His representative clarified that he desired to withdrawn all pending appeals, including claims for service connection for prostate cancer and bladder cancer, in July 2014.  As the Veteran has withdrawn his appeals as to these issues, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal regarding the issue of entitlement to service connection for prostate cancer is dismissed.

The appeal regarding the issue of entitlement to service connection for bladder cancer is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


